Citation Nr: 1524311	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetic neuropathy, bilateral lower extremities, to include as due to herbicide exposure.





REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The appellant served in the Rhode Island Army National Guard from June 1965 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain documents that are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal, with the exception of several additional pages of private treatment records in VBMS.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the contents of both the electronic and paper files in relation to the claims on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, remand is required to verify all periods of active duty, active duty for training, and inactive duty for training and whether any periods of National Guard service were federalized service.  This action is necessary given the appellant's contentions as to the nature of his claimed disorders.  See, e.g., June 2011 claim.  On review, the available service records do not provide sufficient information to verify the appellant's service.  He has indicated that the Rhode Island National Guard does not keep pay records before 1980; however, he did submit a tax return document indicating that he received National Guard pay in 1967.  See September 2011 written statement.  Accordingly, the AOJ must make another attempt to obtain federal records which may show qualifying service for VA benefit purposes.

Second, remand is required for additional development regarding the appellant's claimed herbicide exposure.  The appellant has alleged that he was exposed to Agent Orange during his annual training at Camp Drum (now Fort Drum).  His service records show that he was assigned to the 243d Engineering Battalion (Cbt), Company A.  These records do not show the appellant's assignment at Fort Drum at any time; however, he submitted an excerpt from a newspaper article in October 2013 indicating that Company C of the battalion was at Camp Drum in June 1966, and he has stated that the two companies trained together.   See December 2013 written statement.  He has also submitted a copy of an e-mail from a guardsman in his battalion identifying the annual training dates listed in his own records.  See November 2012 notice of disagreement with attachments.  Given the lack of detailed information in the appellant's service records, to afford him all due consideration, an attempt to obtain any unit history for the relevant time periods is necessary in this case.

In addition, it is unclear if the AOJ undertook all of the development specified in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean demilitarized zone.  See M21-1.IV.ii.2.C.10.o.  The RO indicated that it contacted the Joint Services Records Research Center (JSRRC) to attempt to verify the appellant's claimed herbicide exposure; however, it appears that the actual response from the JSRRC is not of record.  See March 2012 VA non-corroboration of herbicide exposure memorandum.  The appellant has also provided specific dates for the annual summer trainings since that time.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center, the Records Management Center, the appellant's unit(s), or any other appropriate entity, to verify the dates of the appellant's military service in the Army National Guard, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.  It should also be determined whether any periods of National Guard service were federalized service.  Summarize the findings (stating whether or not there was federalized service and whether it was active duty, active duty for training, or inactive duty for training) and include a copy of the summary in the claims file.

2.  After completing the above action, contact the Rhode Island Army National Guard Archive Office (see February 2012 report of general information and related correspondence), the appellant's unit(s), or any other appropriate entity to attempt to verify the details of the 243d Engineering Battalion (Cbt) annual trainings in the summers of 1965, 1966, and 1967.

Specifically, the appellant has contended that he trained with this unit as part of Company A in Camp Drum, New York (now Fort Drum); however, his service records do not confirm this information.  He has submitted an e-mail from another guardsman in the same battalion indicating that the dates of the annual trainings were as follows: August 21, 1965-September 4, 1965; June 11, 1966-June 25, 1966; and May 13, 1967-May 27, 1967.  In addition, the appellant's service records show that he enlisted in the National Guard in June 1965, and as such, he may have had initial active duty training in that year in excess of the two-week annual training for returning battalion members.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file, to include what repositories were contact and the results obtained.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the above actions, undertake any other necessary steps consistent with the procedures outlined in M21-1.IV.ii.2.C.10.o for verifying herbicide exposure on a factual basis in locations other than Vietnam or the Korean demilitarized zone, particularly if there is qualifying service.  The claims file contains a March 2012 VA non-corroboration of herbicide exposure memorandum; however, it appears that the actual response from the JSRRC is not of record.  In addition, the appellant has provided specific dates that he claims to have been training at Fort Drum, as outlined in the above remand instructions.  All attempts and responses must be documented in the claims file.

4.  After completing the above actions, conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include scheduling the appellant for a VA examination, as appropriate.

5.  The claims must then be readjudicated based on review of the entire paper and VBMS and Virtual VA electronic claims files.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

